This matter came on to be heard on a bill of exceptions, together with a transcript of the docket and journal entries in the trial court, including a separate finding of fact and law; also, upon the briefs and arguments of counsel for Richard Lohman and for Marcella D. Wolff.
The matter arose upon an application in due form filed in the Probate Court of Hamilton County by Richard Lohman, father of one Bonnie Lohman, a minor fifteen years of age, to be appointed the guardian of the estate of such minor.
Upon the hearing at which all interested parties were summoned and were present, the court consulted the minor pursuant to statute as to her wishes in the matter. She *Page 107 
suggested three persons, none of whom was the appellant, Richard Lohman. One was the child's mother, who made no request to be appointed guardian. Another was a friend who was not a resident of Hamilton County, and the third person requested by the minor was her maternal grandmother, Marcella D. Wolff. No application was made or considered for a guardian of the person of the minor.
After the taking of appropriate testimony, the court decided on the basis of the application before it that Marcella D. Wolff was a person selected by the minor and was otherwise suitable. The court thereupon, by journal entry, denied the application of Richard Lohman to be appointed and ordered that Letters of Guardianship be issued to Marcella D. Wolff as the guardian of the estate of Bonnie Lohman. The findings of fact and conclusions of law thereafter entered by the court in the proceedings made no specific finding that Marcella D. Wolff was the guardian of the estate only; however, as stated above, the court's judgment order specifically and correctly so provided.
Apparently, by error and clerical inadvertency, the Letters of Guardianship subsequently issued to Marcella D. Wolff on the basis of the judgment authorized such guardian to act both in behalf of the person of the ward and of her estate. This is obviously a clerical error and contrary to the court's own judgment — a clerical error which the Probate Court itself, as its own ex-officio clerk, has full authority to correct.
Accordingly, it is the judgment of this court that no error apparent on the record and prejudicial to the rights of the applicant, Richard Lohman, occurred, and the judgment of the court below is, accordingly, affirmed.
Judgment affirmed.
LONG, P. J., and HILDEBRANT, J., concur. *Page 108